Citation Nr: 1622764	
Decision Date: 06/07/16    Archive Date: 06/21/16

DOCKET NO.  12-29 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

K. Kovarovic, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from July 1969 to May 1971. 

This matter comes before the Board of Veterans' Appeals (Board) from a July 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

The Board notes that in March 2016, the Veteran testified during a videoconference hearing before the undersigned Veterans Law Judge (VLJ) regarding this claim. A transcript of that hearing has been associated with the record. 


FINDINGS OF FACT

1.  The most probative evidence of record does not establish that it is at least as likely as not that the Veteran's service-connected disabilities rendered him unable to secure or follow a substantially gainful occupation during the rating period on appeal prior to September 29, 2012.  

2.  Effective September 29, 2012, the Veteran was awarded a 100 percent schedular rating for PTSD, and entitlement to special monthly compensation (SMC) under 38 U.S.C.A. § 1114(s) due to additional service-connected disability ratable at 60 percent or more independent of the PTSD. 


CONCLUSION OF LAW

The criteria for entitlement to a TDIU have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).

Here, the duty to notify was satisfied by way of a letter sent to the Veteran in August 2011 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter informed the Veteran of the evidence required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The duty to assist has also been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran was provided an opportunity to set forth his contentions during a hearing before the Board in March 2016.  The RO obtained updated VA treatment records, and the Veteran was afforded a VA medical examinations in conjunction with his claim.  The examiners reviewed the claims file, examined the Veteran, and considered the Veteran's lay statements.  An opinion was provided supported by rationale.  Thus, the examination reports are adequate for adjudication purposes.

Neither the Veteran nor his representative has identified, and the record does not otherwise indicate any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).



Legal Criteria and Analysis

VA will grant a TDIU when the evidence shows that the veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of substantially gainful employment consistent with his or her education and occupational experience. 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015). The central inquiry in a TDIU claim is whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

A total disability rating for compensation may be assigned when the veteran receives less than a total disability rating (less than 100 percent) and is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  Regulations provide that if a veteran is service-connected for one disability, it must be rated as 60 percent disabling or more.  If a veteran is service-connected for two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16 (2015).  In making this determination, the following will be considered one disability: 1) Disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable; (2) disabilities resulting from common etiology or a single accident; (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric; (4) multiple injuries incurred in action; or (5) multiple disabilities incurred as a prisoner of war.  38 C.F.R. § 4.16(a) (2015).

However, VA policy is to grant a TDIU in all cases where service-connected disabilities preclude gainful employment, regardless of whether a veteran satisfies the above percentage evaluations.  38 C.F.R. § 4.16(b).  In such a case, the Board may not assign a TDIU without ensuring that the claim is referred to VA's Director of Compensation Service for consideration of an extraschedular rating under 38 C.F.R. § 4.16(b). Bowling v. Principi, 15 Vet. App. 1 (2001).

In determining whether unemployability exists, consideration may be given to the veteran's level of education, special training, and previous work experience, but it may not be given to his or her age or to any impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2015).  As such, the Board will consider whether a particular job is realistically within the physical and mental capabilities of the veteran.  

With regard to this claim, the Board first finds that the Veteran met the schedular rating requirements for a TDIU pursuant to 38 C.F.R. § 4.16(a) prior to September 29, 2012.  Prior to September 29, 2012, the Veteran was service-connected for the following disabilities:  PTSD, rated as 70 percent disabling; peripheral neuropathy of the right upper extremity, rated 30 percent disabling; diabetes mellitus, type II with pre-operative right eye cataract and post-operative left eye cataract, rated as 20 percent disabling; peripheral neuropathy of the right lower extremity, rated 20 percent disabling; peripheral neuropathy of the left lower extremity, rated as 10 percent disabling prior to March 14, 2012 and 20 percent disabling from March 14, 2012; peripheral neuropathy of the left upper extremity, rated 10 percent disabling; and (4) malaria, rated as 0 percent disabling. The combined evaluation for these disabilities was 80 percent prior to March 14, 2012 and 90 percent from March 14, 2012. See 38 C.F.R. § 4.25 (Combined Ratings Table) (2015).

Effective September 29, 2012, the Veteran was granted a 100 percent schedular disability rating for PTSD, and additionally granted SMC effective from September 29, 2012 pursuant to 38 U.S.C.A. § 1114(s) due to additional service-connected disabilities ratable at 60 percent or more independent of the PTSD.  As such entitlement to a TDIU from September 29, 2012 is rendered moot and is not for further discussion in this decision. 

As such, the remaining matter for consideration is whether the Veteran's service-connected disabilities precluded substantial and gainful employment prior to September 29, 2012.  

The record contains several statements from the Veteran regarding his employment status.  First, the Veteran underwent VA general, diabetes, and hypertension examinations in October 2010. At that time, the Veteran opined that his job opportunities were limited due to his advanced age and his previous criminal record. This sentiment was reiterated during the Veteran's subsequent VA PTSD examination in August 2011. The accompanying examination  report includes the Veteran's indication that he was unemployed at that time, and believed his advanced age and felon status to be barriers to obtaining employment. The Veteran also indicated that he was unwilling to return to his previous position as a salesperson, or to accept a menial job. Instead, the Veteran stated his intention to collect Social Security Administration benefits at that time. 

However, the Veteran refuted this report during the March 2016 hearing. At that time, the Veteran also indicated that he was employed following his 2009 release from prison, first as an occasional ranch hand from 2009 to 2011, and then as an occasional driver for a car dealership from 2011 to 2013. With regard to the first position, the Veteran indicated that the work was largely seasonal and did not involve traditional work hours. The Veteran further noted that there was limited interaction with people at this job, and that he would have accepted additional work hours or placement at a larger farm had those options been made available. With regard to the second position, the Veteran indicated that he occasionally transported vehicles between locations, but was limited to shorter trips because his feet would often go numb during longer drives due to his neuropathy. The Veteran stated that the dealership eventually stopped hiring him as a result.  

During the March 2016 hearing, the Veteran's wife also testified that while the Veteran possessed a desire to work, he was unable to maintain employment due to his service-connected disabilities. The Veteran's wife further indicated that the Veteran was unable to stand or sit in a vehicle for extended periods of time.  

The Board affords limited probative value to the lay statements of the Veteran and his wife. A person is competent to report that which he perceives through his senses. See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Charles v. Principi, 16 Vet. App. 370 (2002) (finding the veteran competent to testify to symptomatology capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses). As such, both the Veteran and his wife are competent to report on certain observable symptoms that may affect his employability, such as the numbing of his feet during long drives or his general instability. However, the Board notes that the Veteran's testimony is inconsistent throughout the record. In August 2011, the Veteran informed a VA examiner that he was currently unemployed; in March 2016, the Veteran testified that he maintained employment, albeit inconsistently, from 2009 to 2013. Further, the Veteran has attributed his unemployment to a broad range of factors, including his unwillingness to accept menial positions, the seasonal nature of his employment, and his inability to work due to his service-connected disabilities. As such, these statements are offered limited probative value in making a final determination regarding this claim.

However, the record also contains significant medical evidence to be considered. First, the October 2010 VA medical examiner opined that the Veteran was capable of sustaining gainful employment at that time. 

The Veteran subsequently underwent VA general examination in August 2011. The VA examiner opined that the Veteran's diabetes, neuropathy, and malaria had no effect on his usual occupation, as the Veteran remained active at that time. However, the examiner also noted that the Veteran's PTSD likely had an impact on his employability, and indicated that an additional opinion should be obtained from a psychiatrist. During the Veteran's PTSD examination that same month, the VA examiner noted that the Veteran's symptoms caused occupational and social impairment with only occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation. However, in an August 2012 addendum opinion, the VA examiner declined to state that the Veteran's PTSD rendered him unable to secure and maintain gainful employment. Instead, the examiner listed the Veteran's self-reported factors, such as advanced age, felony status, and the Veteran's unwillingness to search for employment or accept a menial job, as the primary obstacles to the Veteran's employability. 

The Veteran underwent VA diabetes examination in May 2012. Upon examination, the VA examiner opined that the Veteran's diabetes, and the complications thereof, impacted his ability to work. In doing so, the examiner noted that the Veteran was retired, and that additional employment would impact his ability to follow the diet and exercise needed to control his diabetes. 

Finally, the Veteran underwent VA PTSD examination in October 2012. At that time, the VA examiner asserted that the Veteran experienced total social and occupational impairment as a result of his disability, which caused such symptoms as anger problems, hypervigilance, poor impulse control, and poor sleep, memory, and concentration. As a result, the examiner opined that the Veteran would have trouble interacting properly with peers, supervisors, and the public; concentrating on the job; remembering instructions; maintaining persistence and pace without emotionally deteriorating on the job; and understanding and completing complex task instructions on the job. 

In comparing the weight of the available medical evidence prior to September 29, 2012, the Board assigns greater probative value to the VA examinations taken in combination.  The October 2010 VA examiner opined that the Veteran was capable of sustaining gainful employment at that time.  The August 2011 VA examiner opined that the service-connected diabetes, neuropathy and malaria had no effect on his usual occupation.  While it was also opined that the service-connected PTSD likely had an impact on his employability, it was not indicated that he was precluded from gainful employment as a result.  Indeed, on VA psychiatric examination that same month, the examiner opined that the Veteran's symptoms caused only occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily.  As noted above, the VA examiner listed the Veteran's self-reported factors including felon status, and unwillingness to search for employment or accept menial employment.  On VA diabetes examination in May 2012, while the examiner opined that additional employment would impact the Veteran's ability to follow the diet and exercise needed to control his diabetes, it was not opined that such precluded employment.  

The Veteran has not been shown to possess the medical knowledge and expertise required to assess his occupational capacity in light of his service-connected disabilities.  By contrast, while VA examiners have noted that his service-connected disabilities impact his employability, none has opined that such disabilities preclude substantially gainful employment.  Although each examination was limited to consideration of only one or some service-connected disabilities, the reports taken in conjunction demonstrate the Veteran's employability.

In light of the above, the Board finds that the competent evidence does not demonstrate that it is at least as likely as not that the Veteran was unemployable due to his service-connected disabilities prior to September 29, 2012.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, benefit of the doubt shall be granted to the claimant. 38 U.S.C.A. § 5107 (West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990) (noting that when all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied). As the preponderance of the evidence is against the claim, there is no doubt to be resolved in the Veteran's favor, and entitlement to a TDIU is denied.


ORDER

Entitlement to a TDIU is denied. 




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


